     Case 3:17-cv-00347-CWR-LRA Document 349 Filed 02/12/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

LATOYA BROWN; et al.                                                                  PLAINTIFFS

v.                                                                 Civ. No. 3:17cv347-CWR-LRA

MADISON COUNTY, MISSISSIPPI; et al.                                                DEFENDANTS


            DEFENDANTS’ MOTION FOR A TEMPORARY STAY OF
      DEADLINES OR, IN THE ALTERNATIVE, FOR AN EXTENSION OF TIME

         Defendants, Madison County, Mississippi, and Sheriff Randall C. Tucker, collectively

“defendants,” by and through counsel, respectfully move for a temporary stay of their deadlines

or, in the alternative, pursuant to Fed. R. Civ. P. 6(b)(1)(A), for an extension of time to respond to

plaintiffs’ various filings and would show unto the Court in support thereof the following: 1

         1.    Defendants submit that this Court should temporarily stay defendants’ deadline to

respond to plaintiffs’ amended complaint [Dkt. #342], plaintiffs’ second motion for class

certification [Dkt. #343] and plaintiffs’ motion for leave to file second amended complaint. [Dkt.

#345].

         2.    This action was filed on May 8, 2017. [Dkt. #1]. Plaintiffs filed their initial motion

for class certification on March 14, 2018. [Dkt. #226]. On January 4, 2019, the Court entered an

order denying plaintiffs’ motion for class certification, holding that the motion had numerous

deficiencies. [Dkt. #340]. The Court granted plaintiffs thirty (30) days to file an amended

complaint so they could attempt to fix their class-related problems. In doing so, the Court denied



         1
            Pursuant to Local Rule 7(b)(4), Defendants respectfully request that this Court waive the
requirement of a separate memorandum brief in support of the instant motion due to the simplicity of
defendants’ requested relief and the rapidly approaching February 18, 2019, deadline to respond to
plaintiffs’ amended complaint and two motions.
     Case 3:17-cv-00347-CWR-LRA Document 349 Filed 02/12/19 Page 2 of 5



all outstanding motions without prejudice as being moot. Id. On February 4, 2019, plaintiffs filed

an amended complaint [Dkt. #342], a motion for class certification based on the amended

complaint [Dkt. #343], and a motion for leave to file a second amended complaint. [Dkt. #345].

Defendants have until February 19, 2019, to file a response to plaintiffs’ amended complaint and

plaintiffs’ two pending motions.

       3.      In light of developments in this action since the beginning of 2019, defendants

submit that this case in a natural posture for potential settlement and have filed a motion requesting

that this Court convene a settlement conference with all due haste. [Dkt. #347].

       4.      In conjunction therewith, defendants respectfully request that the Court enter a

temporary stay of the deadlines for defendants to respond to both the amended complaint and the

two pending motions. Defendants request that the Court enter a temporary stay of their time to

file all responses pending the outcome of the requested settlement conference. Defendants submit

that should the settlement conference not result in this matter being resolved, this Court can enter

an appropriate scheduling order. Alternatively, if the Court declines to convene a conference,

defendants seek a 30-day extension from the date of that order for all responses.

       5.      Defendants have discussed this proposal with counsel for plaintiffs, who have

declined to agree to a settlement conference. Plaintiffs offer only a one-week extension on

responding to the amended complaint and the motion for class certification. Plaintiffs offer no

extension on the motion for leave to file a second amended complaint absent conditions

unacceptable to defendants.

       6.      An extension of thirty days is reasonable regardless of whether a settlement

conference takes place. Plaintiffs’ brief in support of class certification on their new amended

complaint consists of 43 pages, eight pages more than allowed by the Court’s Rule 7(b)(5) for



                                                  2
      Case 3:17-cv-00347-CWR-LRA Document 349 Filed 02/12/19 Page 3 of 5



movants’ initial and rebuttal briefs taken together. 2 Moreover, lead counsel for defendants was

unable to work on responses during the week plaintiffs’ papers were filed because of a trial in the

courtroom of the District Judge now presiding over this action. Additional time under these

circumstances is fully justified.

        7.      Defendants make this request not for purposes of delay, but to prevent the

expenditure of resources in responding to plaintiffs’ new filings in light of their hope that this

matter can be amicably resolved.

        Respectfully submitted this 12th day of February, 2019.

                                                 MADISON COUNTY, MISSISSIPPI and
                                                 SHERIFF RANDALL C. TUCKER, IN
                                                 HIS OFFICIAL CAPACITY

                                                 BY:     /s/ Michael B. Wallace
                                                         Michael B. Wallace (MSB #6904)
                                                         Charles E. Ross (MSB #5683)
                                                         James E. Graves (MSB #102252)
                                                         Charles E. Cowan (MSB #104478)
                                                         WISE CARTER CHILD & CARAWAY, P.A.
                                                         Post Office Box 651
                                                         Jackson, Mississippi 39205-0651
                                                         Telephone: 601-968-5534
                                                         Facsimile: 601- 944-7738
                                                         mbw@wisecarter.com
                                                         cer@wisecarter.com
                                                         jeg@wisecarter.com
                                                         cec@wisecarter.com

                                                         T. Russell Nobile (MSB #100682)
                                                         WISE CARTER CHILD & CARAWAY, P.A.
                                                         2510 14th Street, Suite 1125
                                                         Gulfport, Mississippi 39501
                                                         Telephone: 228-867-7141
                                                         Facsimile: 228-867-7142
                                                         trn@wisecarter.com



        2
         Had plaintiffs contacted defendants to request a deviation from the Local Rules, the parties would
have had an opportunity to discuss reasonable extensions of both pages and time.
                                                    3
Case 3:17-cv-00347-CWR-LRA Document 349 Filed 02/12/19 Page 4 of 5



                                    OF COUNSEL:

                                    Rebecca B. Cowan (MSB #7735)
                                    CURRIE JOHNSON & MYERS, P.A.
                                    1044 River Oaks Dr.
                                    Jackson, Mississippi 39232
                                    P.O. Box 750
                                    Jackson, Mississippi 39205-0750
                                    Telephone: 601-969-1010
                                    Facsimile: 601-969-5120
                                    bcowan@curriejohnson.com

                                    Katie Bryant Snell (MSB# 103607)
                                    KATIE BRYANT SNELL, PLLC
                                    P.O. Box 3007
                                    Madison, Mississippi 39130-3007
                                    Telephone: 601-460-9800
                                    katie@katiebryantsnell.com

                                    J. Lawson Hester
                                    Jason Edward Dare
                                    PETTIS, BARFIELD & HESTER, P.A.
                                    4450 Old Canton Road, Suite 210
                                    Jackson, Mississippi 39211
                                    Telephone: 601-987-5300
                                    lhester@pbhfirm.com
                                    jdare@pbhfirm.com




                                4
     Case 3:17-cv-00347-CWR-LRA Document 349 Filed 02/12/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

        I, Michael B. Wallace, hereby certify that I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system which will automatically send email notification of such filing
to the following:

       Joshua Tom, Esq.
       Paloma Wu, Esq.
       Landon P. Thomas, Esq.
       American Civil Liberties Union of Mississippi Foundation
       233 E. Capitol Street
       Jackson, MS 39201
       JTom@aclu-ms.org
       PWu@aclu-ms.org

       Jonathan K. Youngwood, Esq. (pro hac vice)
       Janet A. Gochman, Esq. (pro hac vice)
       Isaac Rethy, Esq. (pro hac vice)
       Nihara K. Choudhri, Esq. (pro hac vice)
       Kavitha Satya Sivashanker, Esq. (pro hac vice)
       Brooke Jarrett, Esq. (pro hac vice)
       Christopher K. Shields, Esq. (pro hac vice)
       Simpson Thatcher & Bartlett, LLP
       425 Lexington Avenue
       New York, NY 10017
       jyoungwood@stblaw.com
       jgochman@stblaw.com
       irethy@stblaw.com
       nchoudhri@stblaw.com
       kavitha.sivashanker@stblaw.com
       bonnie.jarrett@stblaw.com
       christopher.shields@stblaw.com

       Ezekiel Edwards, Esq. (pro hac vice)
       Jeffery Robinson, Esq. (pro hac vice)
       American Civil Liberties Union Foundation
       125 Broad Street
       New York, NY 10004
       eedwards@aclu.org
       jrobinson@aclu.org

       So, certified this the 12th day of February, 2019.

                                                      /s/ Michael B. Wallace
                                                      MICHAEL B. WALLACE



                                                  5
